 360DECISIONSOF NATIONALLABOR RELATIONS BOARDKota Division of Dura Corporation,a subsidiary of WalterKidde&Company, IncandSheetmetal Workers' Inter-national Association,Local No496, AFL-CIO Case18-CA-2419May 7, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING,BROWN,AND JENKINSof its employees, whereas this case involves the obverseside of the coin, i e , the right of the successor employerto insist upon the Union's adherence to the contractnegotiatedwith the predecessor employer The legalpolicy considerations which impel our conclusion thatthe continuing vitality of a bargaining relationship andits contract obligations should be maintained in a succes-sorship situation are, of course, the same in eithercaseORDEROn February 16, 1968, Trial Examiner A NormanSomers issued his Decision in the above-entitled proceed-ing,finding that the Respondent had not engaged inany unfair labor practices, and recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner'sDecision and a supporting brief The Respondent fileda brief ii1 support of the Trial Examiner's DecisionOn January 31, 1969, the National Labor RelationsBoard, having determined that the instant case raisedissues of substantial importance in the administrationof the National Labor Relations Act, as amended,ordered that this case be consolidated with three others'for the purpose of oral argument before the Boardon March 12, 1969 The parties were given permissionto file further briefs Subsequently, on February 19,1969, the Board extended the date of the oral argumentto April 23, 1969The Board also invited certain interested parties tofile briefsamicus curiaeand to participate in oral argu-ment Briefs were filed by The Chamber of Commerceof the United States, American Federation of Laborand Congress of Industrial Organizations, InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers, the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, and the National Federation of IndependentUnions The Chamber of Commerce of the United States,the International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, and the NationalFederation of Independent Unions did not choose toparticipate in the argument The National Associationof Manufacturers declined to either file a brief or partici-pate in the argumentThe Board has considered the Trial Examiner's Deci-sion, the exceptions and briefs, the oral arguments,and the entire record in this case, and, in accordancewith the principles set forth in the Board's DecisioninThe William J Burns International Detective Agency,182 NLRB No 50, a companion case issued this day,hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner TheBurnscase involvedthe duty of a successor employer to honor the contractualobligations of its predecessor with the representative'TheWilliam J BurnsInternationalDetectiveAgency 182 NLRBNo 50Travelodge Corporationet al182NLRB No 52 andHackneyIron & Steel Co182 NLRB No 53Pursuant to Section 10(c) of the Natidnal Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, and orders that the com-plaint be, and it hereby is, dismissed in its entiretyMEMBER JENKINS, dissentingFor the reasons set out in my dissent inTheWilliamJ Burns International Detective Agency,182NLRBNo 50, I would not require the Union here to bebound by its agreement with the predecessor employer,and accordingly would find the Respondent's refusalto negotiate with the Union concerning an agreementto be violative of Section 8(a)(5)TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEA NORMAN SOMERS, Trial Examiner This case arisesunder a stipulation of the parties waiving a hearingon the complaint issued by the General Counsel, whichallegesthatRespondent violated Section 8(a)(5) and(1) of the Act ' After Respondent filed its answer, theparties prepared and executed a stipulation, waivinga hearing and setting forth the facts under which theissue in dispute is to be determined The parties agreedthat a decision be rendered by a Trail Examiner inthemanner of one issued after a hearing On noticeto the parties, briefs were filed by respective counselfor the General Counsel and Respondent On consider-ation thereof and on the entire record, I hereby makethe followingFINDINGS OF FACTITHEBUSINESSOF THE EMPLOYERDura Corporation and Walter Kidde & Company,Inc , its parent (hereinafter Kidde), are New York corpo-rationsDura, located in different cities, has 11 plantsor divisionsThe one here involved, Kota Division ofDura Corporation (Respondent herein), is located inVermillion, South Dakota The products made in thatplant or division are cleaners, car washers, and utilityspace heatersDuring the calendar year ending June1,1967, the sales in that division, in regular course,'The complaint was issued by the General Counsel on August 281967 on charges filed by the Union on May 25 and August 28 1967182 NLRB No 51 KOTA DIV OF DURA CORPexceeded $500,000 in value, and its materials purchasedand received from outside South Dakota exceeded$500,000 It is conceded that Respondent, Kota DivisionofDura Corporation, is engaged in commerce withinthe meaning of the ActIITHE LABOR ORGANIZATION INVOLVEDThe 11 plants owned by Dura Corporation, the subsidi-ary of Kidde, were previously owned by Dura Corpora-tion, a Michigan corporation, which before the transac-tion with Kidde later described, had not been connectedwith Kidde Old (or former) Dura, which we distinguishfrom new (or present) Dura, had collective-bargainingrelationsamong differentunions in itsvarious plantsSo too, does present Dura The unionrepresenting theemployees in Kota Division, both during old Dura andpresentDura, is the Charging Union The ChargingUnion (hereaftersometimesreferred to as "the Unionherein") is a labororganizationwithin themeaningof the ActIIITHE ALLEGED VIOLATIONA TheQuestion Presented Synoptic StatementThe question arises out of the fact that though presentDura, when it took over the assets of former Dura,assumed the various labor contracts of former Dura,including the particular contract between the Union here-in and the Kota Division of former Dura (which inthe stipulation is called "the predecessor employer"),the Union herein insists upon negotiating a new contractwith Respondent covering Kota Division, even thoughRespondent is the "decisional successor" of the prede-cessor employer, and the contract has a fixed termwhich does not expire until a later dateIn insistingupon negotiating an entirely new contract, the ChargingUnion relies solely on the fact that the contract withthe predecessor employer does not contain a "successoror assigns" clause and the Union had not been askedor consulted about whether the successor corporationwould assume the contractAllpartiesadmit thatRespondent, in conformity with Section 8(a)(5) and (1)and 8(d) of the Act, recognizes the Union as still theexclusive bargaining representative of the unit of employ-ees in Kota Division Also, Respondent has assumedthe contract of the predecessor, and has offered tonegotiate with the Union herein all grievances and termsand conditions of the predecessor's agreement Howev-er,Respondent refused to negotiate a new contractbefore the time fixed therefor in the contract the Unionsigned with the predecessor The General Counselallegesthat by refusing to negotiate a new contract prior tothe fixed time of the predecessor's contract, Respondentviolated Section 8(a)(5) and (1) of the ActB The Stipulated Facts3611The scopeof the Dura Corporation enterprise, bothbefore and after the takeoverAs stated, Dura, old or new, is an industry of 11plants or divisions in various cities (including Canada),with products more varied than those made in the KotaDivision previously described Dura has several thousandemployees, and its collective-bargaining contracts arewith five different unions covering 10 production andmaintenance units which in the aggregate exceed 1,850employeesThe only contract of the Charging Unionis the one in Kota Division, and the unit there is com-posed 'of a little under 40 employees' As to how thatplant in Vermillion became part of the Dura enterprise,in September 1964, old Dura bought it from a SouthDakota corporation called Electronics, Inc The employ-ees before then had not been organized After old Duratook over and designated it as Kota Division, the Union,following a Section 9 election, was certified by theBoard on August 3, 1965, as the exclusive collective-bargaining representative of the production and mainte-nance employees of Kota Division Old Dura recognizeditas such and so too does new Dura 2 On November1, 1965, the Charging Union and the predecessor employ-er executed the contract previously described, whichhas the expiration date of August 31, 1968 As stated,it does not contain a "successors or assigns" clause2The takeoverby Respondent and its assumption of allobligations of the predecessorAbout July 1, 1966, the president of old Dura andthe president of Kidde issued a pressrelease announcingthat they had tentatively agreed that Kidde would acquiresubstantially all of the assets of old Dura On August9,oldDura and Kiddesigned anagreement for thepurchase of substantially all of the assets of old Duraby W K Corporation (hereafter W K ), a New Yorkcorporation and a wholly owned subsidiary of KiddeAt meetings held on November 21, 1966, by the respec-tive stockholders, the purchaseagreementwas approvedAlso, on that date, substantially all the assets, property,and good will of old Dura were turned over to WK , the subsidiary of Kidde, in exchange for stockofKidde In addition, W K and old Dura signedan agreement under which W K assumed substantiallyallobligations of old Dura These included all the 10laboragreements,including the one with the Unionherein, covering the plant in Vermillion, called KotaDivision(supra,fn 2) Still further, old Duraarrangedfor its corporate liquidation, and when that was accom-plished Kidde stock was distributed to the stockholdersof old Dura The name of W K was thereupon changedto Dura Corporation, and every division continued unin-'The unit isAll production and maintenance employees of the Employer s Vermillion South Dakota operation excluding office clerical employeesguardsprofessional and managerial employees and supervisorsas defined in the Act 362DECISIONSOF NATIONALLABOR RELATIONS BOARDterruptedlywith its original name or style, includingKota Division of Dura Corporation, Respondent herein.3.Theextent of the notification to the Union hereinNeither old Dura nor Kidde had given actual noticeto the Union either of their intent to enter into thepurchaseagreementor of the actual execution of thatpurchaseagreement.However, on July 8, 1966, a memo-randum was distributed to each employee of Kota Divi-sion by the manager of the division (who also hascontinued in that capacity, under present Dura)settingforth extracts of the July 1 press release which advisedof the contemplated exchange of the common stockof old Dura for specified stock of Kidde, subject torespective stockholder approval. The memorandum fur-ther stated that the president of the then Dura notifiedall the divisionmanagersas follows:Iwant to assure you and your people that it isplanned the Dura Corporation will continue to oper-ate on the same basis it has in the past, exceptthat there will be greater 'opportunities for all ofour employees.The memorandum of the Division Manager to the Kotaemployees went on to say:In summary-This plant will continue under presentmanagementand no one need be concerned abouttheir immediate or future security.4.The continuing character of the operations and statusof all of the personnelThe stipulation describes the purchaseagreement as"the above-described corporate reorganization." Itstates that when this occurred, Kota Division employedabout 35 production and maintenance employees. Itrecites that "all of these employees automatically becameemployees of Respondent without any break in serviceor employment." It also states that the respective Divi-sion and Manufacturing Managers of Kota Division haveeach continued in that capacity under Respondent, and"theynegotiateand establish labor relations forRespondent as they did for the predecessor employer."Respondent's employees "receive substantially the samesalaries,wage rates and fringe benefits," including alsothe pension plan. The employees of all divisions ofpresentDura, including Kota Division, sustained nobreak in service, and it is further stated that "neitherseniority rights nor any other term or condition ofemployment was affected by the corporate reorganiza-tion." The parties have further stipulated that "Respond-ent is a successor employer within the meaning of deci-sional law of the National' Labor Relations Board" andthat "since November 21, 1966, Respondent continuedto abide by and to apply all provisions of the collectivebargaining agreement negotiated by the predecessoremployer and the Union," as well as the contractsthat had been negotiated between old Dura and thelabor organizations representing the employees in theother divisions.5.The Union's inquiry concerning the consummation ofthe sale of Kota Division and its subsequent demand thatRespondent negotiate a new contractAs stated previously, no information had been giventhe Union concerning the sale except the memorandumof July 8, 1966, by the division manager to the KotaDivision during the tentative stage previously described.On December 15, 1966, during a grievancemeetingconducted under the contract between the ChargingUnion and the predecessor employer (apparently dealingwith other matters), the Union asked the Kota Divisionmanagement whether the sale was still `pending or hadbeen consummated. The Union added that if the latterwas the case, a new agreement should be negotiatedsince the present one had no "successor or assigns"clause. The management of Kota Division said it wouldlook into the matter and advise. On March 23, 1967,the Charging Union wrote Kota Division asking whetherthere had been any change and would the successoremployer negotiate a new agreement. On March 30,Kota Division wrote the Union enclosing copies of the"reorganization agreement" consummated November21, and calling attention to the fact that the new ownerassumed all obligations of the predecessor, includingthe labor contract involving Kota Division. This letter,and a series of letters between Union and managementthereafter, including also a meeting held May 11, reflectthe opposing positions of the Union and the Respondent,which are the subject of this litigation: the Union'sposition is that since the contract has no "successoror assigns" clause, the new owner is obligated, onthe Union's request, to negotiate a new contract. TheRespondent's position is that the contract binds bothUnion and Respondent under the date of August 31,1968, fixed in the contract.C.Conclusionary DiscussionThe parties agree that there is no case specificallyin point.However,each side relies upon a differentdecision.In each of the separate decisionsrespectivelyrelied upon,the Union did not demand that the successornegotiate a new contract.It demanded that the successorgive effect to the predecessor's contract and the succes-sor refused because the contract did not have a successorclause and the successor did not assume the contract.From these respective decisions,each side draws thenecessary corollary in accord with its position in theinstantcase-one where the successordidassume thecontract but the Union nevertheless demanded that thesuccessor negotiate a new contract.The General Counselrelies on the Board's decision inRohlik,Inc.,145 NLRB1236.TheRespondent,on the other hand,reliesonthe Supreme.Court'sdecisioninWiley & Sons,376U.S. 543,rendered subsequent toRohlikand whoseunderlying principle,as contended, is so contrary toRohlikas to call for a different result.InRohlik,the Board held that the Respondent there,as a successor, of the predecessor employer(thoughitviolated Section 8(a)(5) and(1) of the Actby refusing KOTA DIV OF DURA CORPto bargaincollectivelywith the incumbent union asthe employees'exclusive bargaining representative), didnot violatethe Act byrefusing to administer the prede-cessor's contract because it had not assumed the contractand therefore was not boundby it All thatappearsconcerning it is the following footnote(idat 1242,fn 15)It is clear from the facts recited above thatthe Union's request for recognition and bargainingincluded,inter alia,a request that the Respondentadminister certain provisions of the collective-bar-gaining agreement between the Union and Respond-ent's predecessor As Respondent had not assumedand was not bound by the contract, and thereforewas not obligated to bargain concerning its adminis-tration, Respondent's refusal to bargain with respectthereto was not unlawfulNo further explication appears TheRohhkcase is theonly unfair labor practicecase onthe subjectHowever,its forerunner is the doctrine established in representationcases to the effect that where the successor has notassumed the contract of the predecessor, it is not abar to a representation petition where the successorisnow the employer That too is stated as a "well-established rule" without further rationale 3The conclusion that the General Counsel derives fromtheRohhk doctrineis this (br 7)Considering theRohltkprinciple itwould seemthat if one party has a choice to either assumeor decline to accept an existing labor contract,the other party should have the same choice There-fore, even if the predecessor's labor agreementis assumed by the successor employer no bargainingagreement exists unless and until the bargainingrepresentative assents to the novation It wouldbe inequitable and entirely unjustified to say thatthe bargaining representative is unqualifiedly boundbut the successor may exercise an option whetherto continue its predecessor's labor agreement orto terminate the sameWe assume, as do the parties, that the Board wasrelying on the principle of common law dealing withthe assignment of debts or obligations under a conven-tional contract 45InGeneralExtrusion Company Inc121NLRB 1165 1168 theBoard statedThe well established rule that the assumption of the operationsby a purchaser in good faith who had not bound himself to assumethe bargaining agreement of the prior owner of the establishmentremoves the contract as a bar also remains in effect "i'See egJollyGiantLumber Co114 NLRB 413 414StubnitzGreene Spring Corporation113 NLRB 226 228Though the Board inJollyGiant also stated that a supplementalmemorandum between the Employer [the successor] and the predecessordid not sufficiently stabilize the bargaining relationshipitsbasic position is that the issue here turns on the contractualrelation between the Intervenor (the incumbent union] and theEmployer and the latter was not a party to the April 4 contract[iethe contract between the incumbent union and the predecessoremployer]"A novation may be made by eliminating one of the parties tothe original contract and substituting another in his stead but thisrequires the assent of all three parties to the transaction3Williston363Respondent stresses that all of this is a thing ofthe past, that in the light ofWiley,and of two courtsof appeals decisions which appliedWiley,'and indeedin the light of the Board's reliance onWileyin othercontexts, not specificallyinvolvingtheRohliktype ofsituation, the matter of whether the successor employerassumed the predecessor employer's contract does notcontrolTo be sure, as the General Counsel pointsout, these suits inWileyand the two appellate courtsarose under Section 301 of the Labor Management Rela-tionsAct,which is Title III of the LMRA and notcases arising under our Act, which is Title I of thatlaw, and further, that in theWileycase and the twoappellate court cases, the court in each instance heldthe successor was required to arbitrate the predecessor'scontract on the issues raised by the plaintiff unionBut what establishes their relevance to the situationbefore us is that in each suchinstance,the contractwhich the defendant employer was required to arbitratewas a collective-bargainingcontract that the Union hadmade with the predecessor employer, which containedno provision binding the successor and which the succes-sor did not assume The court, inWiley,citing itsown prior decisions under Section 301," stressed thatwhat controlled where a collective-bargaining contractwas involved was not traditional common law applicableto a "consensual arrangement" as in the case of anordinary contract, but "federal law, fashioned fromthe policy of our national labor laws" (p 548, quotingLincolnMills, supra,fn6,456) and that this "callsinto being a new common law-the common law ofa particular industry or of a particular plant" (p 550,quoting fromWarrior& Gulf, supra,fn 6, 578)These ring with principles involved under the NationalLabor Relations Act and indeed the court stressed thatthe central feature of a collective-bargaining contractis that "it is not in any real sense the simple productof a consensual relationship" but that its function isdictated "by circumstance [citingWarrior & Gulf)andby the requirements of the National Labor RelationsAct" Idat 550From what already appears, it would seem manifestthat the principles enunciated inWileyand in the casesarising under Section 301 are relevant to that aspectof Rohhk whichdetermineswhether thesuccessor isbound by the predecessor's contract solely on whetheritassumed it The General Counsel notes that in casessubsequent toWiley,the Board has stated that on theparticular facts there appearing, the issue of whethertheRohlikdoctrine called for reexamination in the lightof the Supreme Court's decision inWileydid not arise,and hence did not have to be considered 7 It additionallyContracts §418 (3d ed 1960)See also4 Corbin Contracts §866 (1951)RestatementContracts k 160 (1932)5WackenhutCorp v United Plant Guard Workers332 F 2d 954(C A 9)United Steelworkers vRelianceUniversalInc335 F 2d891 (C A 3)^TextileWorkers Union v Lincoln Mills353 U S 448SteelworkersvWarrior & GulfNavigation 363 U S 574 UnitedSteelworkers vEnterprise Wheel & Car Corp363 U S 593 596'Glenn Goulding dlbla Fed Mart165 NLRB 202 Rinker MaterialsCorp162NLRB 1670Valleydale Packers Inc162NLRB 1486K B & JYoungs Super Markets157 NLRB 916 364DECISIONSOF NATIONALLABOR RELATIONS BOARDappears that there has been an attempt also to havethe issue of whether a contract with the predecessorwhich has not been assumed by the successor is abar to a representation petition(supra,fn. 3) reconsid-ered in the light ofWiley,but the Board indicatedthat there too the issue did not arise, `since on theparticular facts of that case, the predecessor's contracthappened to be a bar for other reasons." Thus theBoard has been careful to avoid passing onWiley'seffect onRohlikin the absence of a record specificallyposing that issue.In the literalsense,the case before us still doesnot presenta Rohliksituation, since, as indicated, 'whatwe have here is a successor who, far from not assumingthe predecessor's contract,hasassumed it and is -boundby it. The General Counsel, however, insists that inthe facts before us, wedoreach the-Rohlikdoctrineunder the, previously quoted statement of its position.The General Counsel contends that if Respondent hadnotassumed the contract, it wouldnothave been bound,and hence so the-,argument runs; that the Union isnot bound even. if in fact' Respondentdidassume thecontract-unless there was a "novation"(supra,fn.4).The thread of that argument unravels, however,once it is manifest,, as it is in the Supreme Court'sdecision inWiley,that whether the successor-employeris obligated under the contract hinges not on traditionalcommon law principles applicable to a conventionalcontract but upon principles under the "new commonlaw" applicable to a' collective-bargaining contract.Whether the, successor is bound by that contract hingeson whether the -policies of the Act call for it, ratherthan whether the successor assumed the contract. Sotoo, whether the Union is bound, where the successorhas assumed the contract, hinges on wliether tthe policies,of 'theAct call for , the contract being , continued in,effect, even in the absence of a "successor or assigns"clause or of a "novation" (supra,fii. 4)The General Counsel relies on qualifications that theSupreme Court attached in its decision in,Wiley.Butthese-qualifications inhered in the facts.Wileydid nothave a neat situation such as the one here,, in whichthere has been only a change in corporate ownershipwhile the industry in all - its facets have been- retainedin their totality. In,Wiley,the predecessor (called "Inter-science") that had made the contract with the unioncontaining an arbitration clause, was a small employerthatmerged with Wiley, which was a large employerand was nonunion. When the merger took place, Intersci-ence ceased doing business, and Wiley absorbed theInterscience employees into Wiley's larger, -nonunion,working force. The union made no claim that it therebybecame the bargaining representative of Wiley's workingforce, but it asserted that Wiley should arbitrate certainrights of the newly, acquired employees, which were"vested" by the union's agreement with, Interscience."United StatesGypsumCo, 157 NLRB 652, 654=655These concerned such matters as seniority status,-severance pay,etc , and payments under the pension fund as called for in the Interscienceagreement and which the` union contended Wiley was now requiredto payWiley refused to do so. It insisted that with the merger,Interscience's contract with the union was a nullity;that in any event the agreement had no clause bindingthe successor,- and further,, the union did not representany existing bargaining unit. A week before the expira-tion date of the Interscience agreement, the union sued'Wiley under Section 301 to' compel' it to arbitrate thedisputed aspects of the contract with Interscience.Supra,fn. 9. The decision of the Supreme Court was (376U.S. at 548):We, hold that the disappearance by. merger of acorporate employer which was entered into a collec-tive bargaining agreement with a uniondoes notautomatically terminateall rights of the employeescovered by the agreement,and that,in appropriatecircumstances,present here,the successor employermay be required to arbitrate with the union, under;the agreement. [Emphasis supplied.]The Courtadded(p. 549):This Court has in the past recognized the centralrole of arbitration in effectuatingnational laborpolicy.Thus, inWarrior&Gulf Navigation Co.,supra,at 578,arbitrationwas described as "thesubstitute for industrial strife" and as"part andparcel of the collective bargaining processitself. "Itwould derogate from"the federal policy of set-tling labor disputes by arbitration,"United Steel-workers v.EnterpriseWheel & Car Corp.,363U.S. 593, 596,ifa changein the corporate structureor ownership of a business enterprise had the auto-matic,consequence, of removing a duty,to arbitratepreviously established;this is,soasmuch in caseslike the present,where'the contracting'employer-disappears into another by merger,,asin those,inwhich one owner replaces another,but the business.entityremainsthe same.[Emphasis supplied.]:—It is in that connection that the Court reiterated thebasis for distinguishing' 'the collective-bargaining agree-ment from the ordinary contract. It stated(id.at 550):While the principles of law governingordinary con-tracts would not bind to a contract an unconsentingsuccessor to a contracting party [footnote omitted],a collective bargaining agreement is not an ordinarycontract.". ..The collective agreement coversthewhole employment relationship.Itcalls intobeing a new common law-the common law ofa particular industry or of a particular plant."Warri-or & Gulf,supra,atu 578-579 [footnotes omitted].Central to the peculiar status and function of acollective bargaining agreement is the fact,dictatedbothby circumstance,see id.,at 580,and bytherequirements of the National Labor Relations Act,that it is not in any real sense the simple productof a consensual relationship.Therefore,althoughthe duty to arbitrate...must be founded on acontract,the impressive policy considerationsfavoring arbitration are not wholly overborne bythe fact thatWileydid not sign the contract beingconstrued. [Emphasis supplied.] KOTA DIV. OF DURA CORP.The General Counsel nevertheless contends thatWileyhas a limited impact and does not affect the preexistingdoctrine of the Board ofRohlik(and the previouslymentioned representation cases,supra,fn. 3) underwhich the only test of whether the successor is boundby the predecessor's contract is whether the successorhas assumed it. From the Supreme Court's decisioninWiley,it ismanifest that the successor's failure toassume the predecessor's contract does not dispose ofthe question of whether it is obligated under it. TheGeneral Counsel claims thatWileyconcerned, only thequestion of whether the successor was obligated underthearbitrationprovision of the predecessor's contractand the matter to be arbitrated concerned certain spec-ified'items "vested" under the predecessor's contract(supra, fn. 9).Assuming this to be so, the court madeit clear that the issue was determined not under commonlaw principles applicable to a conventional contract butunder principles of the "new common law" where acollective-bargaining contractwas involved. The GeneralCounsel's stress on Section 301 carries the implicationthat the national labor policy is confined to Title III(ofwhich Section 301 is a part) but plays no partin a collective-bargaining contract involved in Title I(ourAct).Yet the Supreme Court's rationale soundsin principles enunciated under our Act, and the decisionon its face expressly refers to the "requirements oftheNational LaborRelationsAct" as indicating whythe collective-bargainingcontract "isnot inany realsense the simple product of a consensual relationship."Like language appears in a Board decision renderedwell before theWileydecision but in a different contextconsidered in a later part of our discussion.]' The princi-ple called into play here is first the indigenous doctrinethat speaks in terms of the "employing industry" asdistinguished from the particular employer." As appliedto the situation before us the principle involved is theinterest of stability. The Board has long invoked thatinterest in developing the well-established "successordoctrine" to the effect that the successor employeris obligated to continue to recognize the labor organiza-tion that has been selected as bargaining representativeduring the tenure of the predecessor. Yet however muchthat interest has been invoked in connection with thesuccessor's obligation to continue to give effect to thebargainingrelationship,the same interest has yet tohave been mentioned by any Board decision in connec-tionwith the obligation of the successor to continuethe bargainingcontract.The Rohlik case is an example.As previously appears, the successor was found to beobligated under Section 8(a)(5) and (1) of the Act tobargain with the union that had made the contract withthe predecessor; at the same time the Board held thatthe successor was not bound by that contract on noother ground than that it had not assumed it. However,the interest of stability, would seem to be involved°American Seating Co ,106 NLRB250, infrafns 17 and 18SeeN LR B v Colten,105 NLRB F 2d 179, 183 (C A 6)It is the employing industry that is sought to be regulated andbrought within the corrective and remedial provisionsof the Actin the interest of indusrial peace365in one situation as it is in the other. InOvernite Transpor-tationCo. v. N.L.R.B., 372F.2d 765, 767-768 (C.A.4), the court indicated that theWileydecision is relevantto both. The court stated:Our case doesnot comesquarely withinWileybecause the [predecessor's] collective bargainingcontract had expired prior to the take-over (footnoteomitted). But what was said . . . is not irrelevant.InWiley,the "new" employer was held boundby one of thetermsof a collectivebargainingcontract to which it never had agreed.Wileyreachesbeyond the Board's order in this case and, in sodoing, strongly supports the more limited successordoctrine developed by the courts of appeals butnot as yet expressly by the Supreme Court [whichobligates the successor to recognize and bargainwith the incumbent union].The General Counsel in theGlenn 'Gouldingcase(supra,fn. 7) successfully argued to the Trial Examinerin that case that the principle of stability called fora successor's being bound by the predecessor'scontractwith the union as it is by the predecessor's bargainingrelationshipwith it. The Trial-Examiner developed theproposition that on the basis ofWileywhat now controlswhen the issue is whether the successor is bound bythe contract is not whether it has assumed it but whetherthe interest of stability calls for giving effect to thecontractas it does to giving,effect to the bargainingrelationship.As stated, however, the Board decidedthat it need not consider that issue under the particularfacts appearing before it.As previouslymentioned,also, that issue is notspeci-ficallyreached in this case, since the Respondent herehasassumed the contract and is bound by it. We cometo it, as previously stated, only in connection withthe General Counsel's contention that the Respondentwould not have been bound by the contract if it hadnot assumed it, and that as a corollary, the Unionisnot bound by it even if the Respondent did assumeit,since the contract has no"successor or assigns"clause and there was no "novation"(supra,fn.4).But, to repeat, it would seem manifest fromWileythat the question of whether the successor is boundby the predecessor's contract does not hinge on whetherthe successor assumed the contract. Even if we scaletheGeneral Counsel's contention in respect toWiley(aswell as the two courts of appeals cases that appliedit,supra,fn. 5) to the proposition that it decided onlythat the successor was obligated to comply with thearbitration provision of the predecessor's contract, thefact is that it was thus obligated under thenationallabor policywhich controls the collective-bargaining con-tract, even though it would have had no such obligationunder an ordinary contract, since it had not assumedit.The implication of the- General Counsel's position,however unwitting perhaps, is that the principles ofthe National LaborRelationsAct apply to a collective-bargaining contract involved ina suit ina federal courtarising under Section 301, but do not apply to a collective- 366DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining contract in a case before the Board arisingunder the Act itself.Yet Section 8(d) on its face givestheBoard duties and functions relating to collective-bargaining contracts.Indeed,the Supreme Court, evenbefore its statement inWileythat the collective-bargain-ing contract calls for the application of principles rootedin"the requirement of the NationalLaborRelationsAct," had earlier,inWarrior&Gulf(supra,fn.6),observedthe nexus between a collective-bargaining con-tract in a suit under Section 301 in a federal courtand a case under Section 8(d) before the Board. Afterrestating its holding inLincolnMills (supra,fn. 6) that"a grievance arbitration provision in a collective bargain-ing contract could be enforced by reason of §301(a). . . and that the policy to be applied in enforcing thistypeof arbitration was that reflected in our nationalpolicy," the Court, inWarrior & Gulf,continued (363U.S. at 577-578):The present federal policy is to promote industrialstabilizationthrough the collective bargainingagreement.33In §8(d)of the National Labor Relations Act, asamended by the 1947 Act, 29 U S C. § 158(d), Congressindeed provided thatwhere therewas acollective agreementfor a fixed term the duty to bargain did not require eitherparty "todiscussor agree to any modification of theterms and conditions contained in" the contract[Emphasis supplied ]The emphasized portion of Section 8(d), quoted bythe Supreme Court inWarrior & Gulf,has been giveneffect where a union is involved.12 It has also beenapplied against employers (as a violation of Section8(a)(5) and (1)) even where no unfair labor practicewas involved except conduct in derogation of the portionof Section 8(d), which states that:. . . the duties so imposed [by a contract] shallnot be construed as requiring either party to discussor agree to any modification of the terms andconditions contained in a contract for a fixed term[except where there is areopeningclause]. 13And in giving effect to Section 8(d), the Board hasdone so squarely on the basis of the interest of stability.InC& S Industries,it stated(supra,fn. 13):The statutory intent tostabilize during a contractterm agreed-upon conditionsof employment isapparent from the provisions of Section 8(d) ofthe Act, which defines the obligation to bargain.[Emphasis supplied.]After referring to the previously quoted portion of Sec-tion 8(d), the Board continued(ibid.):In line with that provision, the Board has consistent-ly held that a party does not violate its bargainingobligation when it refuses to discuss changes pro-posed by the other party in the terms of an existingcontract.412E g ,Local 3, United Packinghouse Workers [ Wilson & Co ] vNLRB, 210 F 2d 325 (C A 8), cert denied 348 U S 82211SeeC & S Industries,158 NLRB 454, 457,W P. Ihne &Sons,165 NLRB 167'Tide-Water Associated Oil Company,85 NLRB 1096,Jacobs Manufacturing Company, The [sic],94 NLRB 1214;enfd. 196 F.2d 680 (C A 2); see alsoThe PressCompany,Incorporated,121 NLRB 976In the cases where Section 8(d) was involved, ithappened that the parties were those who had executedthe contract and had undergone no intervening change.(The special situation where thebargaining representativehas undergone a change will engage our attention ina later context,infra,fns. 17 and 18, and does notinvolve us here.)What concerns us here, insofar asthe General Counsel builds his thesis on the hypothesisof a successor that hasnotassumed the contract, isjust how "the statutory intent [of Section 8(d)] to stabi-lize . . . agreed-upon conditions" (C &S Industries,supra, 457) evaporates when, in place of the employerwho signed the contract, a new employer has takenover who is the successor of the original employer.lSince there has been no change in the "employingindustry"(supra,fn. 11), one wonders how the adventof a successor-employer does away with the "statutoryintent to stabilize . . . agreed-upon conditions" merelybecause the successor has not assumed the contract.TheRohlikdoctrine,which so holds, does not say,and the stated proposition in Rohlik has an exquisitesynonymity: "As Respondent had not assumed and wasnot bound by the contract. . . ." Though the reasonfor the above is not given, the General Counsel's posi-tion, as earlier quoted, acknowledges theRohlikdoctrineas a stark application of traditional common principlesdeemed to be inexorable to any contract, whether, a,conventional one or a collective-bargaining contract. -Yet the decision inWileymandates the difference,-between the two. It rings the curtain onRohlikanddetour from national labor policy. It requires that the,,obligation be determined on other than conventional,common law principles. The fact that the successoremployer hasnotassumed the contract does not initselfterminate the obligation under the predecessor'scontract.Neither does the fact that the successor hasassumed the contract leave the union free to demandthe negotiation of a new contract merely because therehas been no "novation"(supra,fn. 4).When therehas been a change of ownership within the "employingindustry," the obligation in either instance hinges onnational labor policy: does the interest of stability callfor continuing the "agreed-upon" conditions, or is itsuperseded by a legitimate competing interest.1411In this connection, we note the impact ofWileyon the obligationof a successor-employer in another context InPermaVinylCorp164 NLRB 968, the Board, in the lightof Wiley,held that a successor-employer is obligated to remedy the unfair labor practices of the predeces-sor employer, even though the successor played no part in the predeces-sor's offense and did notassume thepredecessor's debts In so doing,the Board, giving renewed emphasis to the doctrine of the "employingindustry"(supra,fn11),overruled SymnsGrocer Co ,109NLRB349, and revivedthe holdinginThe Alexander Milburn Co , 78NLRB747, that Symns, had overturned That kind of obligation by the successorcuts deeper than an obligation to give effect to a predecessor's contractwith the union, for the existence of a contract is one about whicha successor would normally initiate inquiry and whose contents areimmediately manifest within its four corners KOTADIV. OF DURA CORP.367Itwould seem that just as the General Counsel'sposition is built on the supposition that the Respondenthas not assumed the contract, so too has the Respondentbuilt its position on the same hypothesis. It supposes,first, that the Respondent has not assumed the contract,and argues that, even if so, the Respondent wouldnevertheless have been entirely bound, from which itfollows, according to its argument, that in such a situationthe Union too would be bound. Thus Respondent, insteadof availing itself of the actual situation where ithasassumed the contract, relies instead, in the same manneras the General Counsel, on the imagined situation whereithasnotassumed it. This has involved Respondentin extended arguments to the effect that theWileydeci-sion reaches beyond the specific result arising fromthe particular complexities ofWiley'sown facts. It under-takes to demonstrate at considerable length that a succes-sor employer in a position comparable to the Respondenthere,would have been totally bound by the contracteven if it hadnotassumed it. To be sure, there ismuch to indicate that this is so.'5 Yet one wonderswhy Respondent should have felt called upon to usethe opposite arm to point to its ear instead of theone directly under it. Respondent's brief shows a heavydependence on the rationale used by the Ninth CircuitinWackenhut (supra,fn. 5). Since that case, like theThird Circuit inReliance(supra, fn. 5), involved asuccessor that hadnotassumed the contract and theunion was suing to give effect to it, they differ fromour situation, where the successorhasassumed thecontract, but the union nevertheless resists giving effectWackenhut,ne'v`ertheless"fu'rhi'shes'the occasion to`observe in passing'-ttfatAiow"ever'15r`oadly'o`e' con'sfruesWiley,as-'didWack jReliance;we come to 'thesame result`he're"'r'el`e'vant, that the-Rohlik'"not' assumed"in the light ofWiley.The Ninth Circuit had first decidedWackenhutWiley.In its firstWackenhutdecision,- the court (55 LRRM2554) had decided the successor employer was not obli-gated to arbitrate the predecessor's contract, because,interalia, if the union was not bound, the successorwas not, and in any event neither could be boundbecause of the Board's doctrine that where the successordid not assume the contract it ceased to be a bar(citing the Board's representation cases inGeneral Extru-sionandJollyGiant, supra,fn.3).Then came theSupreme Court's decision inWiley.The court thereuponreheard theWackenhutcase, and held the successorwas obligated. However, it did so on as broad a baseas its previous conclusion the other way. It now stated(332 F.2d at 958):''Illustrative is the following statement inWiley (id, at 550)This case cannot readily be assimilated to the category of thosein which there is no contract whatever, or none which is reasonably.related to the party sought to be obligated. There was a contract,and Interscience,Wiley's predecessor, was party to it. We thusfind Wiley'sobligation to arbitrate this dispute in the Intersciencecontract construed in the context of a national labor policyThe specific rule which we derive fromWileyis that where there is substantial similarity of opera-tion and continuity of identity of the business enter-prise before, and after a change in ownership,a collective bargaining agreement containinganarbi-tration provision,entered into by the predecessoremployer isbinding upon the successor employer.It follows that under the rule ofWiley,Wackenhutisbound by the collective bargaining agreemententered into by the General Plant [the predecessor],and is bound thereunder to arbitrate the Uniongrievances as ordered by the district court. [Empha-sis supplied.]The Third Circuit,inReliance(supra,fn. 5), thoughit too held a successor was obligated to arbitrate thepredecessor's contract, and recognized that "the [prede-cessor's] collectivebargaining agreement,as an embodi-ment of the law of the shop, remained the basic charterof labor relations . . ." (p. 895), nevertheless avoidedtaking the broad view ofWileyexpressed by the NinthCircuit in,Wackenhut.The Third Circuit's point, inessence, was this: sufficient unto the case is the issuethereof. It stated in part (p. 895):In any event, we find implicit in the guardedlanguage of theWileyopinion, recognition and con-cern thatnew circumstances created by the acquisi-tionof a business by a new owner may makeitunreasonable or inequitable to require labor ormanagementto adhere to particular terms of acollective bargaining agreement previously negotiat-':.ed, by., a, differ'ent party in different circumstances.[Emphasis supplied.],At all, events, whether the path fromWileyis thehigh,wide 'and handso ,me one ofWackenhut,or thelow, lean and cheese-paring oneofReliance,in eitherinstance,were there is a successor, the contract stillremains, and does not vanish into thin air as an inexorableconsequence of its not having been assumed by thesuccessor.And that is all we know or need to know here.In our case, the situation where the successor hasnotassumed the contract does not exist. So one cannotsay how far the successor would have had to be obligat-ed, since we' do not know what the facts would havebeen in that situation.Perhaps this serves to explain the Board's concernabout treating' an issue involving the successor's respon-sibilitywhere it has not assumed the contract,unlessthere is a concrete set of facts specifically presentingthe issue.The problem would be difficult enough if we werehere faced with that actualsituation.So it would seemless than fruitful to speculate on how far the successor'sobligation would have had to runin an imagined situationwhere the successor ' has not assumed the contract.Respondent, to besure,in its hypothetical situation,adopts the premise that it would have retained all aspectsof the predecessor employer's business as it has now 368DECISIONSOF NATIONALLABOR RELATIONS BOARDwhere it assumed the contract. But a successor's refusalto assume usually, arises when the successor does notwant to be bound, and normally this is so becauseof uncertainties and complexities in the particular case.See the Board's reasons inGlenn Goulding, supra,fn.7, for deeming it 'inappropriate to consider whetherrespondent there was obligated under the, contract ofthe preceding employer. Thus, the question of whethertheUnion can demand that the Respondent negotiatea new contract is properly to be determined not underthe uncertainties of an imagined situation but underthe certainties of the actual one.Accordingly, against the fact that Respondenthasassumed and given effect to the conditions of the con-tract, what circumstances require that Respondent, underpain of being declared in violation of Section 8(a)(5)of the Act, negotiate a new contract which abrogateswhat the Union had itself helped create as a partyto the contract. The Union makes no claim that ithas been given less' than what it had itself subscribedto in executing the agreement. Nor does the Unionor the General Counsel rely on any circumstance incompetition with the interest of stability inhering inthe "agreed upon conditions."C & S Industries, supra,fn. 13. The General Counsel relies only on the proposi-tion, inhering inRohlik,that Respondent had had theoption not to assume the contract and thereby not bebound. But the proposition that it is national laborpolicy that controls, and not the stark common lawbased on nonassumption by a successor, needs no furtherelaboration. Had Respondentnotassumed the contract,itwould have had to give effect to these terms inthe interest of stability to the extent at least that itwas not overcome by other circumstances. The sameholds true so far as the Union is concerned. The Uniontoomust indicate some basis in the policies of theAct which overcomes the interest :of, 9tability-inheringiin the contract it had signed and Respondent hasassumed.'An example of how the interest of stability can beovercome by a countervailing circumstance appears inthe doctrine ofAmerican Seating Co.,106 NLRB 250,towhich we have earlier alluded,supra,fn. 10. Inthat case, it was not the employer that underwent achange, but the bargaining representative, and the issuewas whether despite the fact that the contract madewith the prior representative still had a fixed time torun, the new representative could require the employerThe General Counsel, quoting fromWiley,states:The objectives of national labor policy, reflected in establishedprinciples of federal law, require that the rightful prerogativesof owners independently to rearrange their businesses and eveneliminate themselves as employers be balanced by some protectionto the employees from a sudden change in the employment relation-shipThis,of course,was intended to prevent the frustration of the employ-ees, expectations under the terms of the contract by the mere refusalof the successor to assume the contract The statement must be appraisedagainst the background of a union's efforts to give effect to the contractas against the successor's refusal to do so The statement could hardlybe used to support the view of a union that resists the successor'sgiving effect to the contract and instead demands the abrogation ofthe agreed-upon conditionsto negotiate a new contract." The employer said itwas willing to recognize the new representative in placeof the old and bargain under its terms (grievances,etc.),but resistednegotiatinga new contract beforethe time fixed under the still unexpired contract madewith the priorbargainingrepresentative. The employerstressed that the previous representative was the "agent"and the employees the "principal" when the contractwas signed, and so they were bound by the contractduring the fixed time. The Board, in a decision renderedyears beforeWiley,explained that though "under thecommon law, agency is a consensual relationship," thisprinciple is here superseded by policies of the statuterelated to the powers of a statutory bargaining represent-ative."'More specifically relevant here was the Board'sexposition of why the policy of stability was thereovercome by a competing consideration. It stated (p.253):One of the problems in this connection arises fromthe claim that a collective-bargainingcontract offixed term should bar a new election during theentire term of such contract. In solving this problem,the Board has had to balance two separate interests:The interest ofemployees and society in thestabilitythat is essential to the effective encouragementof collective bargaining, and the sometimes conflict-ing interestof employeesin being freeto changetheir representatives at will. [Emphasis supplied.]The Board in evaluating the "two separate interests,"concluded that the interest of stability here was overcomeby the competing interest of the employees in theirchoice of a new bargaining representative after the con-tract had run long enough so' as not to'"'bar a newelection,'and by'that token the new representative couldappropriately demand the' negotiation of a' new, cont`ract'even though' this was before the fixed time of the contract.-In the situation before us, there are no "two separateinterests" in competition or in "balance." The "employ-ing industry" is unchanged though the employing corpo-rate entity is different. All else has continued as itwas when the predecessor employer owned the employ-" In the text, I have stated the facts in the broad terms here relevantThe contract with the employer had been made with an industrialunion which covered a production and maintenance unit that includedalso the employees of a craft (patternmakers) The contract had a3-year termAfter it had run 2 years,the Board granted a petitionof the Patternmakers Union to permit the craft employees to voteon whether they wanted to be split off from the p and in unit andbe represented by the craft union instead of the industrial union TheBoard concluded that though the contract had a 3-year term, the 2years it had run constituted a sufficient basis to terminate the barto a new choice of representative The Patternmakers Union won theelection and then demanded that the employer negotiate a new contractwith it, though this was before the fixed time in the contract"The Boardexplained(id at 252,fn omitted)Under agency principles, a principal has the power to terminatethe authority of his agent at any timeNot soin thecase ofa statutorybargainingrepresentativeThusa solution forthe problem presented in this case must be sought in the lightof that special relationship rather than by the device of pinninglabels on the various parties involved and applying without changeprinciples of lawevolved to govern entirely different situations[Emphasis supplied I KOTA DIV OF DURA CORPing industryHence, the first interest in the balancingused by the Board in theAmerican Seatingcase remainsunchanged, and there is no second interest Thus thereisno dichotomy of interest which calls for competitionwith the interest of stabilityIs there any competition with the interest of stabilityon any other basis9 As stated before, the Union neverpointed to any and the General Counsel does not claimany The agreed upon conditions when the Union execut-ed the contract are those the successor has unequivocallyacted to continue during the fixed time of the contractPossibly the Union feels that it can make a betterdeal with the successor than it did with the predecessorBut a like consideration applies when the question iswhether the successor should be required to bargainwith the representative selected when the predecessorwas the owner Conceivably, the employees could havevoted otherwise had the successor been the employerat the time of that election But just as the interestsof stability are not overcome in that situation, so tooare they not overcome by speculation of how the Unionmight have fared if it had negotiated in the first instancewith the successor At any rate, no such claim is heremade Conceivably also, there could be a situation wherethe contract the union made was with a small employer-say a food store-where it agreed to terms which werenot representative of what was obtainable with a largechainSuppose that during the life of that contract,the large food chain buys up that small store and takesover the employees as wellWhether the union couldeven in such a situation claim that the existing contractcalls for renegotiation before the fixed time, it wouldat least be an element to be considered against thefactor of stability inhering in the contract that hadbeen made with the single store owner But there isno situation of the kind here, and again none is claimed369The industry owned by the predecessor employer wasa large one, and Respondent has continued it in allits aspects, including its personnel and its various con-tractsAs a final thought, Respondent has in the spirit ofJacobs Manufacturing, 94NLRB 1314, enfd 196 F 2d680 (C A 2), not refused any request by the Unionto discuss something not contained in the contractThe Union apparently wants no part of that eitherIt simply wants to negotiate a brand new contract forno other reason than that the contract has no successorclause and there was no "novation" (fn 4) However,if it is at all still relevant, it is hardly enough underthe facts here presented to countervail against the interestof stability called for by the contractOn the basis of all of the foregoing, the undersignedhereby states the followingCONCLUSIONS OF LAW1On the facts here demonstrated, the interests ofstability call for the continuation of the bargaining con-tractmade by the Charging Party with the predecessoremployer which has been assumed by Respondent, thesuccessor employer2Respondent is in full compliance with Section 8(d)and 8(a)(5) of the Act, and its refusal to negotiatea new contract prior to the fixed time stated in thecontract made with the predecessor conforms with Sec-tion 8(d) and is not in violation of Section 8(a)(5) or(1) of the ActRECOMMENDED ORDEROn the basis of all of the foregoingit isrecommendedthat the case be dismissed